Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Calvin Earl Brown appeals the district court’s order denying his second motion to reconsider the court’s earlier order denying his civil action alleging employment discrimination. We have reviewed the record and find no abuse of discretion by the district court. See Werner v. Carbo, 731 F.2d 204, 206 (4th Cir.1984) (noting review standard for Fed.R.Civ.P. 60(b) denial).* Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the, materials before this court and argument would not aid the decisional process.

DISMISSED.


 Because Brown’s motion to reconsider was filed greater than 28 days after the district court’s order dismissing his civil action, the district court’s review was under Fed.R.Civ.P. 60(b). See Fed.R.Civ.P. 59(e).